Citation Nr: 1638344	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for nonunion left ulnar styloid, claimed as a left wrist condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served in the United States Marine Corps from December 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was scheduled to present testimony before a Veterans Law Judge in June 2012.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.

In September 2015, the Board remanded this case for further development.


FINDING OF FACT

Nonunion left ulnar styloid had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for nonunion left ulnar styloid have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), (b), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.304(b) (2016).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his July 2010 notice of disagreement and his January 2011 substantive appeal that he aggravated his left wrist in service, which led to his discharge from service.

In September 2016, the Veteran's representative asserted that his nonunion left ulnar styloid was aggravated by the physical demands of the military, including the Veteran's fall against a building with an outstretched hand which ultimately aggravated the pre-service left wrist condition.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

First, the Veteran has a current diagnosis of nonunion left ulnar styloid, provided by the May 2010 VA examiner.

Second, the Veteran's nonunion left ulnar styloid had its onset in service.  The presumption of soundness relates to the second requirement of service connection, the showing of in-service incurrence or aggravation of a disease or injury.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009).  In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.  Holton, 557 F.3d at 1367.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F.3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.

Here, as the Board found in the September 2015 remand, no left wrist disorder was noted on the Veteran's August 1970 entrance examination.  Although the Veteran reported a history of a fractured left wrist in his August 1970 Report of Medical History at enlistment, history alone does not warrant a finding that the disability was noted at entry.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  As such, the Veteran is presumed to have been sound at the time of entry into service.

Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's left wrist disability preexisted service, it must find (1) that clear and unmistakable evidence shows that the left wrist disability preexisted service; and (2) that clear and unmistakable evidence shows that his left wrist disability was not aggravated by service.  Horn, 25 Vet. App. at 234.

The Veteran's July 1971 service treatment record confirms that he had a fracture of the left ulnar styloid from falling against a building with an outstretched hand during service.  X-ray testing confirmed the nonunion left ulnar styloid.  Although the Medical Board opined in August 1971 that the nonunion of the left ulnar styloid existed prior to service and was not aggravated therein, the absence of any notation at service entrance means that clear and unmistakable evidence is required to rebut the presumption of soundness.  Horn,  25 Vet. App. at 234.

The Board finds that there is no clear and unmistakable evidence showing that the preexisting nonunion left ulnar styloid condition was not aggravated by service.  Indeed, as the Veteran compellingly asserts in his January 2011 substantive appeal, he made it through boot camp and served for approximately 8 months before the documented fall against a building with an outstretched hand in July 1971, and was discharged shortly thereafter as a result of the nonunion left ulnar styloid condition.

The November 2015 VA examiner's opinion includes a finding that she "see[s] no evidence of aggravation....Yes there was aggravation with swelling but this is normal progression.  Most people with a scaphoid fracture will have pain and/or swelling along the thumb-side of the wrist."  The Board finds that this opinion does not clearly and unmistakably show that the preexisting condition was not aggravated by the documented fall against a building in service, particularly in light of the fact that the Veteran had served with his left wrist condition without incident until immediately after the July 1971 fall.  Consequently, the Veteran's nonunion left ulnar styloid was incurred in service.

Third, the Board finds that the Veteran's nonunion left ulnar styloid, as diagnosed by the May 2010 VA examiner, is the same disability that was diagnosed in service in July 1971.  No intercurrent cause or medical opinion to the contrary is of record.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's nonunion left ulnar styloid is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for nonunion left ulnar styloid.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for nonunion left ulnar styloid is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


